Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
 
Response to Amendment
Applicant’s Amendments filed on 02/22/2022 have been entered. Claims 1-3 and 7-21 remain pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 7-21 have been considered but are moot because the new ground of rejection does not solely rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to Claim 1 to have the modification of the “geometry of acquisition” based on “the obtained basic image” rather than specifically the “processed first seismic dataset” is taught by the previously relied upon prior art Ferber (US20160018543). Ferber teaches in [0026] that the seismic survey data acquisition plan is used for the building up of an image of a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11, 14, 17-18, 20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ferber (US20160018543) in view of Poole (US20160341836), Pica (US20130322212), and Reynolds (US20150323692).
In regards to Claim 1, Ferber teaches “A method for acquiring a ground seismic dataset over a region of interest (survey acquisition plan for survey area – [0026]), said method comprising the following steps: - defining a geometry of acquisition of the seismic dataset specifying a location of a plurality of seismic sources and a location of a plurality of seismic receivers (place seismic sensors according to base survey plan and witness survey plan, 302 – [0049], Figure 3; location of sensors are disjoint from respective sensors of first plurality of seismic sensors, seismic sensors placed according to base survey plan and witness survey plan – [0058]), - inducing a seismic signal with at least one first seismic source of the plurality of seismic sources (seismic sources 106 produce acoustic signals directed to geological strata and reflected by subterranean formations – [0029]), - measuring the corresponding ground vibrations induced by the at least one first seismic sourc(incident acoustic signals produced reflected acoustic signals which are sensed by seismic sensors – [0029]; collect base survey sensor data 304, collect witness survey sensor data 306 – [0050], Figure 3), - processing the first seismic dataset (interpolates seismic data values at locations, 308 – [0051], Figure 3); - modifying the geometry of acquisition of the first seismic dataset by specifying a location of at least a seismic source, based on analyzing the obtained basic image (revising the base seismic survey data acquisition plan and witness seismic survey data acquisition plan, 316 – [0056] – Figure 3; place additional sensors, 316 – [0056], Figure 3; seismic survey data acquisition plan used with seismic surveying to build up image of survey area – [0026], Figure 1), inducing a seismic signal with the additional seismic source, measuring the corresponding ground vibrations with the plurality of seismic receivers to obtain at least one second seismic dataset (From block 316, control passes back to Block 304 – [0056], Figure 3; Block 304 “Collect base survey sensor data”, Block 306 “Collect witness survey sensor data” , Block 308 “Interpolate seismic data values at locations – Figure 3).”
Ferber does not teach “processing the first seismic dataset and the at least one second dataset together to obtain at least an updated processed image of the underground of the region of interest.”
(using two sets of seismic data to produce image of the subsurface – [0120], Figure 19).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferber to incorporate the teaching of Poole to use multiple data sets to generate a seismic image. Doing so would improve the quality of the seismic surveying to find oil and gas reservoirs.
Ferber in view of Poole does not teach “the processing step comprising obtaining at least a basic image of the underground of the region of interest using a seismic imaging algorithm.”
Pica teaches “the processing step comprising obtaining at least a basic image of the underground of the region of interest using a seismic imaging algorithm (image for geographical area of interest based on using PreStack Depth Migration or PreStack Time Migration – [0022]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferber in view of Poole to incorporate the teaching of Pica to use PreStack depth migration or PreStack time migration algorithms for seismic imaging. Doing so would improve the seismic survey to build up images to identify geological formations.
Ferber in view of Poole and Pica does not teach “placing the additional seismic source at the specified location.”
(method can be carried out with an additional vessel equipped with an air gun in a selected position – [0037]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferber in view of Poole and Pica to incorporate the teaching of Reynolds to use an additional seismic source at a selected position. Doing so would improve the acquisition of seismic survey data.

In regards to Claim 7, Ferber in view of Poole, Pica, and Reynolds discloses the claimed invention as detailed above and Ferber further teaches “the step of processing the first seismic dataset and/or the second seismic dataset is carried out before the demobilization of a seismic survey (incident acoustic signals produced reflected acoustic signals which are sensed by seismic sensors – [0029]; collect base survey sensor data 304, collect witness survey sensor data 306 – [0050], Figure 3; Interpolation and average interpolation difference checked with threshold, determines whether to place additional sensors or determine time domain seismic data at locations – [0053], Figure 3).”

In regards to Claim 8, Ferber in view of Poole, Pica, and Reynolds discloses the claimed invention as detailed and Poole further teaches “the first seismic dataset and the second seismic dataset are merged into a global dataset (combining the interpolated first seismic data with the second seismic data – [0125]).”


In regards to Claim 9, Ferber in view of Poole, Pica, and Reynolds discloses the claimed invention as detailed above and Poole further teaches “the global dataset is processed using a full waveform inversion algorithm (full waveform inversion process – [0050]) for obtaining a global image of the underground of the region of interest (using two sets of seismic data to produce image of the subsurface – [0120], Figure 19).”

In regards to Claim 10, Ferber in view of Poole, Pica, and Reynolds discloses the claimed invention as detailed above and Poole further teaches “the step of processing the first seismic dataset and/or the second seismic dataset is carried out in a characteristic time delay after having induced a seismic signal with the last seismic source of the corresponding first and/or second dataset (time delay between shooting the first and second sources – [0114], Figure 16A-I).”

In regards to Claim 11, Ferber in view of Poole, Pica, and Reynolds discloses the claimed invention as detailed above and Poole further teaches “prior to the processing step, inducing a seismic signal with at least a second seismic source of the plurality of seismic sources and (land environment includes a number of dedicated seismic sources 208 and receivers 202 to detect the seismic waves from the plurality of seismic sources – [0008], Figure 2; two or more seismic sources are activated – [0042]), the first dataset including data measured from the ground vibrations induced by the first seismic source and induced by the second seismic source (physical scenario where seismic data sets acquired with two or more seismic sources activated – [0042]).”

In regards to Claim 14, Ferber teaches “A system for ground acquiring a seismic dataset over a region of interest (survey acquisition plan for survey area – [0026]; computing system – [0067], Figure 5), said system comprising: a processor (processor – [0067]) configured to: define a geometry of acquisition of the seismic dataset specifying a location of a plurality of seismic sources and a location of a plurality of seismic receivers (place seismic sensors according to base survey plan and witness survey plan, 302 – [0049], Figure 3; location of sensors are disjoint from respective sensors of first plurality of seismic sensors, seismic sensors placed according to base survey plan and witness survey plan – [0058]), induce a seismic signal with at least one first seismic source of the plurality of seismic sources (seismic sources 106 produce acoustic signals directed to geological strata and reflected by subterranean formations – [0029]), measure the corresponding ground vibrations induced by the at least one first seismic source with the plurality of seismic receivers to obtain a first seismic dataset (incident acoustic signals produced reflected acoustic signals which are sensed by seismic sensors – [0029]; collect base survey sensor data 304, collect witness survey sensor data 306 – [0050], Figure 3), process the first seismic dataset (interpolates seismic data values at locations, 308 – [0051], Figure 3), modify the geometry of acquisition of the first seismic dataset by specifying a location of at least a seismic source, based on analyzing the obtained basic image  (revising the base seismic survey data acquisition plan and witness seismic survey data acquisition plan, 316 – [0056] – Figure 3; place additional sensors, 316 – [0056], Figure 3; seismic survey data acquisition plan used with seismic surveying to build up image of survey area – [0026], Figure 1), inducing a seismic signal with the additional seismic source, measuring the corresponding ground vibrations with the plurality of seismic receivers to obtain at least one second seismic dataset (From block 316, control passes back to Block 304 – [0056], Figure 3; Block 304 “Collect base survey sensor data”, Block 306 “Collect witness survey sensor data” , Block 308 “Interpolate seismic data values at locations – Figure 3).”
Ferber does not teach “processing the first seismic dataset and the at least one second dataset together to obtain at least an updated processed image of the underground of the region of interest.”
Poole teaches “processing the first seismic dataset and the at least one second dataset together to obtain at least an updated processed image of the underground of the region of interest (using two sets of seismic data to produce image of the subsurface – [0120], Figure 19).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferber to incorporate the teaching of Poole to use multiple data sets to generate a seismic image. Doing so would improve the quality of the seismic surveying to find oil and gas reservoirs.

Pica teaches “the processing step comprising obtaining at least a basic image of the underground of the region of interest using a seismic imaging algorithm (image for geographical area of interest based on using PreStack Depth Migration or PreStack Time Migration – [0022]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferber in view of Poole to incorporate the teaching of Pica to use PreStack depth migration or PreStack time migration algorithms for seismic imaging. Doing so would improve the seismic survey to build up images to identify geological formations.
Ferber in view of Poole and Pica does not teach “placing the additional seismic source at the specified location.”
Reynolds teaches “placing the additional seismic source at the specified location (method can be carried out with an additional vessel equipped with an air gun in a selected position – [0037]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferber in view of Poole and Pica to incorporate the teaching of Reynolds to use an additional seismic source at a selected position. Doing so would improve the acquisition of seismic survey data.

Claim 17, Ferber in view of Poole, Pica, and Reynolds discloses the claimed invention as detailed above and Poole further teaches “the processor is further configured to carry out the processing of the seismic dataset in a characteristic time delay after having induced a seismic signal with the last seismic source of the seismic dataset (time delay between shooting the first and second sources – [0114], Figure 16A-I).”

In regards to Claim 18, Ferber teaches “A non-transitory computer readable memory comprising program instructions embodied therewith, the program instructions executable by a processor to cause the processor (computer readable storage medium with programs containing instructions – [0004]) to implement a method for acquiring a ground seismic dataset over a region of interest (survey acquisition plan for survey area – [0026]), the method comprising - defining a geometry of acquisition of a ground seismic dataset specifying a location of a plurality of seismic sources and a location of a plurality of seismic receivers (place seismic sensors according to base survey plan and witness survey plan, 302 – [0049], Figure 3; location of sensors are disjoint from respective sensors of first plurality of seismic sensors, seismic sensors placed according to base survey plan and witness survey plan – [0058]), - inducing a seismic signal with at least one first seismic source of the plurality of seismic sources (seismic sources 106 produce acoustic signals directed to geological strata and reflected by subterranean formations – [0029]), - measuring the corresponding ground vibrations induced by the at least one first seismic source with the plurality of seismic receivers to obtain a first seismic dataset (incident acoustic signals produced reflected acoustic signals which are sensed by seismic sensors – [0029]; collect base survey sensor data 304, collect witness survey sensor data 306 – [0050], Figure 3),  - processing the first seismic dataset (interpolates seismic data values at locations, 308 – [0051], Figure 3), - modifying the geometry of acquisition of the first seismic dataset by specifying a location of at least a seismic source, based on analyzing the obtained basic image (revising the base seismic survey data acquisition plan and witness seismic survey data acquisition plan, 316 – [0056] – Figure 3; place additional sensors, 316 – [0056], Figure 3; seismic survey data acquisition plan used with seismic surveying to build up image of survey area – [0026], Figure 1), inducing a seismic signal with the additional seismic source, measuring the corresponding ground vibrations with the plurality of seismic receivers to obtain at least one second seismic dataset (From block 316, control passes back to Block 304 – [0056], Figure 3; Block 304 “Collect base survey sensor data”, Block 306 “Collect witness survey sensor data” , Block 308 “Interpolate seismic data values at locations – Figure 3).”
Ferber does not teach “processing the first seismic dataset and the at least one second dataset together to obtain at least an updated processed image of the underground of the region of interest.”
Poole teaches “processing the first seismic dataset and the at least one second dataset together to obtain at least an updated processed image of the underground of the region of interest (using two sets of seismic data to produce image of the subsurface – [0120], Figure 19).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferber to incorporate the teaching of Poole to use multiple data sets to generate a seismic image. Doing so would improve the quality of the seismic surveying to find oil and gas reservoirs.

Pica teaches “the processing step comprising obtaining at least a basic image of the underground of the region of interest using a seismic imaging algorithm (image for geographical area of interest based on using PreStack Depth Migration or PreStack Time Migration – [0022]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferber in view of Poole to incorporate the teaching of Pica to use PreStack depth migration or PreStack time migration algorithms for seismic imaging. Doing so would improve the seismic survey to build up images to identify geological formations.
Ferber in view of Poole and Pica does not teach “placing the additional seismic source at the specified location.”
Reynolds teaches “placing the additional seismic source at the specified location (method can be carried out with an additional vessel equipped with an air gun in a selected position – [0037]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferber in view of Poole and Pica to incorporate the teaching of Reynolds to use an additional seismic source at a selected position. Doing so would improve the acquisition of seismic survey data.

Claim 20, Ferber in view of Poole, Pica, and Reynolds discloses the claimed invention as detailed above and Ferber further teaches “the step of processing is carried out before inducing a seismic signal with the last seismic source of the survey (incident acoustic signals produced reflected acoustic signals which are sensed by seismic sensors – [0029]; collect base survey sensor data 304, collect witness survey sensor data 306 – [0050], Figure 3; Interpolation and average interpolation difference checked with threshold, determines whether to place additional sensors or determine time domain seismic data at locations – [0053], Figure 3).”

In regards to Claim 22, Ferber in view of Poole, Pica, and Reynolds discloses the claimed invention as detailed above and Reynolds further teaches “the first seismic dataset is measured with a first number of seismic sources and the second seismic dataset is measured with a second number of seismic sources, the second number of seismic sources being higher than the first number of seismic sources (additional vessel with air gun at selected position used for seismic survey – [0037]; Use of an additional seismic source necessitates that the second number of seismic sources is higher than the first).”

In regards to Claim 23, Ferber in view of Poole, Pica, and Reynolds discloses the claimed invention as detailed above and Reynolds further teaches “the location of the additional seismic source is different from the location of any one of the seismic sources of the plurality of seismic sources (additional vessel with air gun at a selected position – [0037]; As the seismic source is associated with a vessel, vessels cannot occupy the same space and as such must be at a different location).”

Claims 2-3, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ferber in view of Poole, Pica, Reynolds, and Jimeno (US8694260).
In regards to Claim 2, Ferber in view of Poole, Pica, and Reynolds discloses the claimed invention as detailed above except for “calculating a quality index based on a quality control of the first seismic dataset.”
Jimeno teaches “calculating a quality index based on a quality control of the first seismic dataset (calculating quality performance indicators utilizing incoming data – Column 12, Lines 61-67).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferber in view of Poole, Pica, and Reynolds to incorporate the teaching of Jimeno to calculate quality performing indicators based on data. Doing so would improve the quality control of the seismic surveys.

In regards to Claim 3, Ferber in view of Poole, Pica, Reynolds, and Jimeno discloses the claimed invention as detailed above and Pica further teaches “the seismic imaging algorithm is a pre-stack time migration algorithm or a pre-stack depth migration (image for geographical area of interest based on using PreStack Depth Migration or PreStack Time Migration – [0022]).”

Claim 15, Ferber in view of Poole, Pica, and Reynolds discloses the claimed invention as detailed above except for “the processor is further configured to calculate quality index based on a quality control of the first dataset.”
Jimeno teaches “the processor is further configured to calculate quality index based on a quality control of the first dataset (calculating quality performance indicators utilizing incoming data – Column 12, Lines 61-67).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferber in view of Poole, Pica, and Reynolds to incorporate the teaching of Jimeno to calculate quality performing indicators based on data. Doing so would improve the quality control of the seismic surveys.

In regards to Claim 21, Ferber in view of Poole, Pica, and Reynolds discloses the claimed invention as detailed above except for “calculating a quality index based on a quality control of the first seismic dataset.”
Jimeno teaches “calculating a quality index based on a quality control of the first seismic dataset (calculating quality performance indicators utilizing incoming data – Column 12, Lines 61-67).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferber in view of Poole, Pica, and Reynolds to incorporate the teaching of Jimeno to calculate quality performing indicators based on data. Doing so would improve the quality control of the seismic surveys.

Claims 12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferber in view of Poole, Pica, Reynolds, and Golparian (US20100208551).
In regards to Claim 12, Ferber in view of Poole, Pica, and Reynolds discloses the claimed invention as detailed above except for “transmitting in real-time the ground vibrations measurements to a base camp located in the region of interest, using at least one communication antenna installed in the region of interest.”
Golparian teaches “transmitting in real-time the ground vibrations measurements to a base camp located in the region of interest (receivers transmit seismic data to base station over wireless link, which may transfer data to recording truck – [0033]), using at least one communication antenna installed in the region of interest (base station 210 with coverage area for terminals – [0038], Figure 2; terminals are receivers – [0035]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferber in view of Poole, Pica, and Reynolds to incorporate the teaching of Golparian to incorporate a wireless communication network to transfer the seismic data from receiver to centralized system. Doing so would improve seismic receiver network of the seismic sensors in an area.

In regards to Claim 16, Ferber in view of Poole, Pica, and Reynolds discloses the claimed invention as detailed above except for “wherein the processor is further configured to transmit the ground vibrations measurements to a base camp located in the region of interest, using at least one communication antenna installed in the region of interest.”
(receivers transmit seismic data to base station over wireless link, which may transfer data to recording truck – [0033]), using at least one communication antenna installed in the region of interest (base station 210 with coverage area for terminals – [0038], Figure 2; terminals are receivers – [0035]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferber in view of Poole, Pica, and Reynolds to incorporate the teaching of Golparian to incorporate a wireless communication network to transfer the seismic data from receiver to centralized system. Doing so would improve seismic receiver network of the seismic sensors in an area.

In regards to Claim 19, Ferber in view of Poole, Pica, and Reynolds discloses the claimed invention as detailed above and Ferber further teaches “transferring in one way or two-way (computer systems in communication with other computer systems – [0067]), the raw seismic dataset and/or the quality control processed seismic dataset and/or the preprocessed seismic dataset between a first processing unit (computer system 501A, 501B – [0067]), and a second processing unit located remotely from the region of interest or the vicinity of the region of interest (computer systems 501A and 501B may be in laboratory while in communication with one or more computer systems 501C and 501D that are located in different countries or continents – [0067]).”

Golparian teaches “a first processing unit located in the region of interest or in the vicinity of the region of interest (receivers transmit seismic data to base station over wireless link, which may transfer data to recording truck 14 – [0033], Figure 1).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferber in view of Poole, Pica, and Reynolds to incorporate the teaching of Golparian to incorporate a processing unit at a recording truck. Doing so would improve seismic receiver network of the seismic sensors in an area.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ferber in view of Poole, Pica, Reynolds, and Coste (US20140078865).
In regards to Claim 13, Ferber in view of Poole, Pica, and Reynolds discloses the claimed invention as detailed above except for “transporting the at least one additional seismic receiver at their respective specified location using an airborne vehicle.”
Coste teaches “transporting the at least one additional seismic receiver at their respective specified location using an airborne vehicle (unmanned airborne vehicle contains seismic sensor – [0055]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferber in view of Poole, Pica, and Reynolds to incorporate the teaching of Coste to incorporate a seismic sensor with a UAV. Doing so would improve the seismic surveying of an area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863